Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered September 13,1990, convicting him of robbery in the first degree (two counts) and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant contends that it was error for the court to allow a detective to testify as to the description given to him by the victim. That issue is unpreserved for appellate review. In any event, we find any error in that regard to be harmless (see, People v Crimmins, 36 NY2d 230; People v Mobley, 56 NY2d 584; People v Johnson, 57 NY2d 969).
The defendant’s contention that the verdict sheet submitted to the jury was improper (see, People v Nimmons, 72 NY2d 830) is not preserved for appellate review, since he failed to object to its submission (see, CPL 470.05 [2]; People v Freeman, 162 AD2d 704; People v McClain, 168 AD2d 514). We decline to review the issue in the exercise of our interest of justice jurisdiction (see, People v McClain, supra; People v Comer, 163 AD2d 485).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Bracken, Harwood and Copertino, JJ., concur.